EXHIBIT 10.1
 


 
June 13, 2007


 
Surge Global Energy, Inc.
2220 EL Camino Real, #440
San Diego, California
92130
 
Attention: President
 
Peace Oil Corp.
c/o 2220 El Camino Real, #440
San Diego, California
92130
 
Attention: President
 
Gentlemen:
 
Re: Offer to Purchase (the "Offer") - Red Earth Assets of Peace Oil Corp.
 
North Peace Energy Corp. ("NPEC" or "Purchaser") hereby offers to purchase from
Peace Oil Corp. ("POC" or "Vendor"), all of Vendor's interests as follows:
 
1.
In this Offer, the following expressions shall have the meanings hereinafter
ascribed thereto, namely:

 

 
(a)
"Assets" means Petroleum and Natural Gas Rights, Tangibles, and Miscellaneous
Interests;

 

 
(b)
"Closing" means the closing of the transactions contemplated by this Offer in
accordance with the provisions hereof;

 

 
(c)
"Guarantor" or "Surge" means Surge Global Energy, Inc.;

 

 
(d)
"Lands" means the lands as further described in the POC land schedule (the "Land
Schedule") except as otherwise expressly noted in the Land Schedule and includes
all the Petroleum Substances within, upon or under those Lands, together with
the right to explore for and recover Petroleum Substances to the extent those
rights are granted by the Leases;

 

 
(e)
"Leases" means the leases, (including all oil sands leases), reservations,
permits, licences or other documents of title insofar as they relate to the
Lands, and any document of title issued in substitution for, amendment of or in
addition to any of them;

 

 
(f)
"Miscellaneous Interests" means the entire interest of Vendor in and to all
property, assets and rights other than the Petroleum and Natural Gas Rights or
Tangibles, to the extent pertaining to the Petroleum and Natural Gas Rights, the
Lands or Tangibles and to which Vendor is entitled at the Closing Date,
including, without limitation, the entire interest of Vendor in:

 

--------------------------------------------------------------------------------




 
(i)
all contracts, agreements, and documents and all engineering and geological
records to the extent that they relate to the Petroleum and Natural Gas Rights
or the Tangibles;

 

 
(ii)
all subsisting rights to enter upon, use and occupy the surface of any of the
Lands or any lands that may be crossed to gain access to the Lands;

 

 
(iii)
all Petroleum Substances produced from the Lands except those that are beyond
the wellhead at the Effective Date or sales proceeds in respect of such
Petroleum Substances if the Petroleum Substances have already passed to
Purchaser; and

 

 
(iv)
the Seismic Data; and

 

 
(v)
the Wells, including the wellbores and casing.

 

 
(g)
"Petroleum and Natural Gas Rights" means the entire interest of Vendor in the
Lands and Leases;

 

 
(h)
"Petroleum Substances" means oil sands, petroleum, natural gas and related
hydrocarbons and all other substances whether liquid or solid and whether
hydrocarbons or not, including without limitation, sulphur, the rights to which
are granted by the Leases;

 

 
(i)
"Seismic Data" means Vendor's proprietary seismic data, if any, covering the
Lands and Leases or which is located within one mile of the Assets, however, any
partially owned seismic data will require the approval of third parties owning
an interest in the data to the transfer of such data;

 

 
(j)
"Tangibles" means the entire interest of Vendor in and to all tangible
depreciable property and assets situated in, on, under or about the Lands,
relating to the Petroleum and Natural Gas Rights appurtenant thereto, or used or
useful in connection therewith, or with production, treatment, processing,
gathering, compression, transportation, injection, storage or other operations
thereon including, without limitation, the well equipment and casing relating to
Vendor's wells on the Lands, if any, and all spare parts and inventory; and

 

 
(k)
"Wells" means all producing, shut-in, water sources, observation, disposal,
injection, suspended and similar wells located on the Lands or relating to the
operations of the Lands, if any, but excluding abandoned wells.

 
2.
The purchase price payable by Purchaser to Vendor for the Assets shall be Twenty
Million Dollars ($20,000,000.00) (Canadian funds) (hereinafter referred to as
the "Purchase Price"). The Purchase Price shall include allocations to:

 

 
(a)
Petroleum and Natural Gas Rights - 90% of the Purchase Price less $1.00;

 

 
(b)
Tangibles - 10% of the Purchase Price; and

 

 
(c)
Miscellaneous Interests - $1.00.

 
-2-

--------------------------------------------------------------------------------



3.
Purchaser shall within twenty-four hours of execution by all parties of this
Offer submit a deposit in the amount of 22.5% of the Purchase Price (the
"Deposit"). The Deposit shall be non-refundable if the agreement resulting from
acceptance of this Offer is terminated by Purchaser for any reason or
circumstance other than a default of Vendor of the terms and conditions outlined
herein; which, for clarity, include a failure to satisfy any of the conditions
in paragraph 6. In this circumstance, the forfeiture of such Deposit (and any
interest earned thereon) shall be Vendor's sole remedy.

 
In the event Purchaser shall not have closed the acquisition transaction
described herein by:
 

 
(i)
June 28, 2007, Stikeman Elliott LLP shall release $2 million dollars of the
Deposit to Vendor to be used by Vendor to satisfy previously existing debt
obligations to 1304146 Alberta Ltd. pursuant to a promissory note in the
principal amount of $1,500,000 and for general corporate purposes;

 

 
(ii)
July 29, 2007, Stikeman Elliott LLP shall release an additional $1 million
dollars of the Deposit to Vendor to be used by Vendor to satisfy previously
existing debt obligations to 1304146 Alberta Ltd. pursuant to a promissory note
in the principal amount of $1,000,000; and

 

 
(iii)
August 29, 2007, Stikeman Elliott LLP shall release the remaining balance of the
Deposit (plus any accrued interest) to Vendor to be used by Vendor to satisfy
previously existing debt obligations to 1304146 Alberta Ltd. pursuant to a
promissory note in the principal amount of $1,500,000 and for general corporate
purposes,

 
and in each case, the portion of the Deposit so released shall be deemed to be a
loan to Vendor with per annum interest at Royal Bank of Canada prime payable as
at the applicable date of release, with principal plus interest of all such
loans in any event to be repayable on or prior to September 1, 2008, and
evidenced in each case by a promissory note and general security agreement by
Vendor in favour of Purchaser, incorporating the provisions herein and such
other terms and conditions as may be satisfactory to Purchaser, acting
reasonably.
 
4.
The Purchase Price shall be payable as follows:

 

 
(a)
the Deposit of Four Million Five Hundred Thousand Dollars ($4,500,000.00) shall
be payable to Vendor's solicitors, Stikeman Elliott LLP, in trust, within
twenty-four hours of execution by all parties of this Offer;

 

 
(b)
Ten Million Five Hundred Thousand Dollars ($10,500,000.00) shall be payable to
Vendor by wired funds or bank draft at Closing; and

 

 
(c)
the balance of the Purchase Price ($5,000,000.00) shall be paid by the issuance
at Closing of 2,272,727 common shares (the "Shares") of Purchaser at a deemed
share price of $2.20 per Share, and such number of Shares shall be subject to
adjustment based upon the statement of adjustments, as will be more particularly
described in the PSA, as hereinafter defined. The Shares shall be subject to a
one year hold period and may not be encumbered, transferred, assigned, sold or
conveyed to any other person by Vendor prior to such time.

 
-3-

--------------------------------------------------------------------------------



5.
The effective date of this transaction shall be the Closing Date (the "Effective
Date"). The Closing Date shall be June 28, 2007 or any other date agreed to in
writing by Vendor and Purchaser but not later than September 1, 2007 (the
"Closing Date").

 
6.
The agreement resulting from acceptance of this Offer by Vendor shall be subject
to the following conditions in favour of Purchaser:

 

 
(a)
Purchaser or its agents shall, prior to the PSA Date referred to in paragraph 8
below, be entitled to complete to its full satisfaction, due diligence relating
to the Assets, including title matters affecting the Assets and upon completion
of same shall be satisfied that it wishes to proceed with the purchase of the
Assets;

 

 
(b)
the transaction shall be subject to receipt by Vendor prior to Closing of all
third party consents and waivers of rights of first refusal, if any, as may be
required and is subject to all necessary governmental and regulatory approvals,
on terms and conditions satisfactory to Purchaser acting reasonably;

 

 
(c)
Vendor warrants that on Closing, the Assets will be free and clear of all liens,
charges, encumbrances and adverse claims created by, through or under Vendor
except for the applicable Crown Lessor Royalty. In particular, the
non-convertible, absolute gross overriding royalty created by Royalty Agreement
dated March 2, 2007 between POC and 1304146 Alberta Ltd. shall be terminated and
such royalty reconveyed to POC prior to the Closing Date, on terms and
conditions satisfactory to Purchaser;

 

 
(d)
on Closing, there shall be no outstanding commitments to make capital
expenditures in respect of the Assets, other than those that have been disclosed
in writing, and are acceptable, to Purchaser;

 

 
(e)
there shall have been no material adverse physical change in the Assets between
the time of this Offer and the Closing Date;

 

 
(f)
Purchaser being satisfied in its sole discretion, acting reasonably, with the
terms and conditions of all contracts, agreements and documents affecting the
Assets, including agreements for the sale, processing or transportation of
Petroleum Substances and all contracts, agreements and documents relative to the
rights to enter, use and occupy the surface of the Lands and the Assets;

 

 
(g)
that there are no take or pay obligations or other gas contracts associated with
the Assets;

 

 
(h)
Vendor providing at Closing releases and registerable discharges from all
parties holding security interests in the Assets, including any by 1304146
Alberta Ltd.;

 

 
(i)
Vendor confirming that the Assets are not subject to any agreements which
include an area of mutual interest;

 

 
(j)
on or before September 1, 2007, Purchaser shall have completed equity financing
for not less than $20 million on terms and conditions satisfactory to Purchaser
in its sole discretion.

 

 
(k)
Vendor shall represent and warrant that in respect of the Assets Vendor has paid
all burdens or encumbrances amounts owing by them; and

 
-4-

--------------------------------------------------------------------------------




 
(l)
Vendor shall represent and warrant that it holds its thirty percent undivided
working interests in the Assets in accordance with Vendor's Land Schedule.
Vendor's interests are subject to Crown royalty and/or Freehold Royalty in
accordance with the Land Schedule, and is not subject to reduction by virtue of
conversion or other alteration of the interest to any third party under existing
documents.

 
7.
Upon acceptance of the Offer, neither Surge nor Vendor shall directly or
indirectly, discuss, negotiate with, entertain, solicit or accept any offers
from any third parties other than Purchaser relating to the sale of the Assets
or convey any of the Assets to any third parties. In addition, both parties
agree to only disclose, if necessary, minimum disclosure requirements to comply
with applicable securities laws or to those of its representatives, legal or
financial advisors or lenders who have a need to know such information in
connection with the consummation of the transactions described herein. The
disclosing party will inform, and seek comments from the other party, prior to
any public release of such information.

 
8.
Vendor and Purchaser shall enter into a formal purchase and sale agreement (the
"PSA") by the close of business on June 25, 2007, (the "PSA Date") embodying the
terms of this Offer and such other representations and warranties, covenants,
indemnities and conditions as are normally provided for in formal purchase and
sale agreements of oil and gas properties in Canada. Warranties and
representations shall survive closing for a period of eighteen (18) months.
Surge shall execute the PSA as guarantor of Vendor's obligations thereunder. The
parties shall act reasonably and in good faith in negotiating and settling the
terms of the PSA. In the event the parties are unable to settle the terms of the
PSA by June 25, 2007 after acting reasonably and in good faith, the agreement
resulting from this Offer shall terminate and the Deposit shall forthwith be
returned to Purchaser. Thereafter, the parties shall have no obligations to one
another arising from this Offer.

 
9.
This Offer shall remain open for acceptance by Vendor until midnight (Calgary
time) on Wednesday, June 13, 2007, after which time it shall be null and void.
Vendor may accept this Offer by executing and returning to Purchaser the
enclosed duplicate copy of this letter by the aforesaid time and date specified.
Upon receipt of this Offer signed by Vendor, and subject to the conditions set
out in paragraph 6 herein, all terms contained herein shall be binding upon the
parties until such time as this Offer is replaced by the PSA.

 
10.
Vendor represents and warrants that at closing no person will have any
agreement, option, right or privilege (including , without limitation, whether
by law, pre-emptive right, right of first refusal, contract or otherwise) to
purchase, convert into, exchange for or otherwise require the conveyance of any
of the Assets, nor any agreement, option, right or privilege capable of becoming
any such agreement, option, right or privilege, to purchase, convert into,
exchange for or otherwise require the conveyance of any of the Assets.

 
11.
This letter is intended to be legally binding on each of the parties hereto.

 
-5-

--------------------------------------------------------------------------------



Should you have any questions concerning this matter please contact the
undersigned at 262-6024.
 
Yours truly,
 
NORTH PEACE ENERGY CORP.
 
/s/ Louis Dufresne        
Louis Dufresne
President
 
AGREED TO AND ACCEPTED
THIS 13th DAY OF JUNE, 2007
PEACE OIL CORP.
 
Per: /s/ David Perez        
Per: President
   
 
AGREED TO AND ACCEPTED
THIS 13th DAY OF JUNE, 2007
SURGE GLOBAL ENERGY, INC.
 
Per: /s/ David Perez        
Per: CEO & Chairman



 
-6-